Appellate Case: 21-3159     Document: 010110681024      Date Filed: 05/06/2022     Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                            May 6, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  JARRELL D. CURNE,

        Plaintiff - Appellant,

  v.                                                         No. 21-3159
                                                 (D.C. No. 2:21-CV-02192-EFM-JPO)
  LIBERTY MUTUAL INSURANCE                                     (D. Kan.)
  COMPANY,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, HOLMES and ROSSMAN, Circuit Judges.
                  _________________________________

       Jarrell D. Curne, proceeding pro se, appeals the district court’s dismissal of his

 lawsuit against Liberty Mutual Insurance Company. Exercising jurisdiction under

 28 U.S.C. § 1291, we affirm.

       I. Background

       Mr. Curne sued Liberty Mutual in state court for breach of contract. He then

 filed a motion requesting default judgment be entered against Liberty Mutual if it


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-3159    Document: 010110681024         Date Filed: 05/06/2022    Page: 2



 failed to appear by April 27, 2021. On that day, Liberty Mutual removed the action

 to federal court, and Mr. Curne’s pending motion for default judgment in state court

 was converted to a motion under the federal rules. But the district court denied the

 motion as premature because Liberty Mutual’s time to file a responsive pleading had

 not yet expired. Mr. Curne then filed four additional motions asking for

 reconsideration of the district court’s denial and/or reasserting his request for default

 judgment.

       On May 4, 2021, Liberty Mutual filed a motion to dismiss under Rule 12(b)(6)

 of the Federal Rules of Civil Procedure, asserting that Mr. Curne’s complaint failed

 to state a claim upon which relief could be granted. Liberty Mutual also filed an

 answer and a motion to stay discovery. On May 20, Mr. Curne filed a “Response,”

 which stated that he could not properly respond to Liberty Mutual’s filings because it

 had failed to satisfy the service requirements by using the wrong address. He also

 filed a motion titled “Motion to Moot,” asking that Liberty Mutual’s filings from

 May 4 be mooted or stricken due to insufficient service. And he filed a motion titled

 “Motion for Rule 77(c),” requesting that the clerk enter default. That same day,

 Liberty Mutual filed a “Notice of Service,” certifying that it was mailing all

 documents it had filed in the case to that point to Mr. Curne’s correct address.

       The magistrate judge considered Mr. Curne’s “Motion to Moot” as a motion to

 strike and denied it. The magistrate judge explained that he would “not strike all of

 defendant’s filings for failure to mail to the correct address” because “[t]hat technical

 deficiency may be remedied in other ways.” R. at 223. He further explained that he

                                             2
Appellate Case: 21-3159    Document: 010110681024        Date Filed: 05/06/2022        Page: 3



 would defer to the district court judge on setting new response and reply deadlines

 for the pending dispositive motions. The district court reset the deadline for

 Mr. Curne to respond to the motion to dismiss to June 15, 2021.

       Mr. Curne did not file a response by the deadline. On June 21, the district

 court entered an order stating that the time for filing a response to the motion to

 dismiss had lapsed and that no responsive pleading would be accepted.

       Mr. Curne subsequently filed over fifteen documents styled as motions,

 affidavits, and notices that requested arbitration (which he later withdrew), voluntary

 dismissal (which he later withdrew), recusal of the district court judge, and summary

 judgment. He also filed a document that the magistrate judge construed in part as an

 amended complaint. But the magistrate judge struck the amended complaint because

 the time to amend his complaint had passed and Mr. Curne had not obtained the

 consent of the opposing party or leave of court to file an amended complaint.

       Mr. Curne then filed a motion for leave to file an amended complaint. The

 magistrate judge denied the motion for failure to comply with District of Kansas

 Rule 15.1(a) because the motion did not set forth a concise statement of the

 amendment and did not attach the proposed amended complaint.

       The district court entered an order denying all of Mr. Curne’s motions and

 granting Liberty Mutual’s motion to dismiss. Mr. Curne moved for reconsideration,




                                             3
Appellate Case: 21-3159    Document: 010110681024        Date Filed: 05/06/2022       Page: 4



 and the district court denied his motion. The district court also imposed filing

 restrictions. Mr. Curne now appeals.1

       II. Discussion

       “Although a pro se litigant’s pleadings are to be construed liberally and held to

 a less stringent standard than formal pleadings drafted by lawyers, this court has

 repeatedly insisted that pro se parties follow the same rules of procedure that govern

 other litigants.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840

 (10th Cir. 2005) (brackets, citation, and internal quotation marks omitted). Even

 when affording pro se pleadings a liberal construction, we “cannot take on the

 responsibility of serving as the litigant’s attorney in constructing arguments and

 searching the record.” Id. Mr. Curne raises two issues in his opening brief, but

 neither of them support reversing the district court’s judgment.

       For his first issue, Mr. Curne appears to be complaining about the district

 court’s denial of his motions for default judgment. “We review a district court’s

 denial of a motion for default judgment for abuse of discretion.” Harvey v. United

 States, 685 F.3d 939, 945 (10th Cir. 2012). The district court denied Mr. Curne’s

 first motion for default judgment as premature because the time for filing a


       1
         In February 2022, after briefing in this appeal was complete, Mr. Curne filed
 a notice requesting dismissal of his appeal. But his notice for dismissal does not
 comply with Rule 42 of the Federal Rules of Appellate Procedure for a voluntary
 dismissal. More importantly, his notice requests relief that is inconsistent with a
 voluntary dismissal—he asks this court to overturn the filing restrictions the district
 court entered against him. Because his notice is insufficient to voluntarily dismiss
 his appeal, we proceed to address the merits of the issues he raised in his opening
 brief.
                                            4
Appellate Case: 21-3159    Document: 010110681024        Date Filed: 05/06/2022    Page: 5



 responsive pleading had not yet passed. Mr. Curne subsequently argued in four

 filings seeking reconsideration and a second default judgment motion that

 Liberty Mutual was in default because it had failed to respond by April 30, 2021,

 which was twenty-one days after service of the initial pleading or summons. He

 suggested that the court had given Liberty Mutual an extension of time to answer

 when one had not been requested. Mr. Curne filed another motion on May 20, 2021,

 requesting the clerk enter default, arguing that “Federal Rules of Civil Procedure are

 used in every court. Clerk’s[sic] owe Plaintiff a duty.” R. at 220. And he again

 argued that the law did not give the district court authority to extend

 Liberty Mutual’s time to answer.

       The district court explained in its order denying Mr. Curne’s motions for

 default judgment that Liberty Mutual had until May 4, 2021, to file its responsive

 pleading under Rule 81(c)(2)(C) of the Federal Rules of Civil Procedure because that

 date was seven days after the notice of removal was filed, which was the longest of

 the three periods identified in Rule 81(c)(2).

       On appeal, Mr. Curne now appears to agree that Liberty Mutual’s deadline to

 respond to his complaint was May 4, 2021. He asserts, however, that he “FACED

 INTERMINABLE DELAY” when Liberty Mutual failed to serve its motion to

 dismiss to his correct address on May 4. Aplt. Opening Br. at 3. He argues default

 judgment should have been granted because—although the motion to dismiss was

 filed in court on May 4—it was not served on him at his correct address on that date.

 “The default judgment must normally be viewed as available only when the

                                             5
Appellate Case: 21-3159    Document: 010110681024        Date Filed: 05/06/2022     Page: 6



 adversary process has been halted because of an essentially unresponsive party. In

 that instance, the diligent party must be protected lest he be faced with interminable

 delay and continued uncertainty as to his rights.” In re Rains, 946 F.2d 731, 732-33

 (10th Cir. 1991) (brackets and internal quotation marks omitted). Because

 Liberty Mutual corrected its technical deficiency sixteen days later by mailing the

 motion to dismiss to Mr. Curne’s correct address on May 20, 2021, we cannot agree

 with Mr. Curne’s assertion that he faced interminable delay.

       But more importantly, Mr. Curne did not raise this argument in his motions

 seeking default judgment or reconsideration, at least one of which was filed after he

 knew Liberty Mutual had not served him at his correct address. And his appellate

 argument does not challenge the reasoning the district court gave for denying those

 motions—that Mr. Curne was not entitled to default judgment because

 Liberty Mutual had until May 4, 2021, to file its responsive pleading. Instead,

 Mr. Curne has abandoned the argument he made in his motions—that Liberty Mutual

 had to respond by April 30, 2021—and he now agrees that May 4 is the correct date.

 Because he does not challenge the district court’s rationale for denying default

 judgment, we affirm the district court’s decision. See Nixon v. City & Cnty. of

 Denver, 784 F.3d 1364, 1369 (10th Cir. 2015) (affirming district court’s decision

 where the “opening brief contain[ed] nary a word to challenge the basis of” that

 decision).

       Liberally construing his appellate brief, Mr. Curne may be challenging the

 district court’s order denying his motion for reconsideration, which the district court

                                            6
Appellate Case: 21-3159    Document: 010110681024         Date Filed: 05/06/2022     Page: 7



 construed as seeking relief from the judgment under Rule 60(b) of the Federal Rules

 of Civil Procedure based on the failure-to-serve argument discussed above. In that

 denial order, the district court explained that Mr. Curne had not previously argued

 that Liberty Mutual’s failure to serve the motion to dismiss to his correct address

 warranted default judgment, and he could not raise a new argument in a Rule 60(b)

 motion that was available to him when he filed his requests for default judgment. We

 review the denial of a Rule 60(b) motion for abuse of discretion. Lebahn v. Owens,

 813 F.3d 1300, 1305 (10th Cir. 2016).

       Although Mr. Curne argues throughout his appellate brief that Liberty Mutual

 did not serve him at his correct address and therefore default judgment should have

 been entered, he does not identify where in the record he raised this failure-to-serve

 argument in the context of moving for a default judgment and we do not see where he

 did. Absent citations to the record in a party’s brief, the court “will not sift through

 the record to find support for” an argument. Phillips v. James, 422 F.3d 1075, 1081

 (10th Cir. 2005). In addition, Mr. Curne does not challenge the district court’s

 conclusion that he did not raise this argument until his Rule 60(b) motion or

 otherwise show how the district court abused its discretion in denying that motion.

 Accordingly, we affirm the district court’s denial of his Rule 60(b) motion.

       For his second issue, Mr. Curne appears to be challenging the district court’s

 denial of his motion for leave to file an amended complaint. We review the district

 court’s denial of leave to amend for an abuse of discretion. Anderson v. Merrill

 Lynch Pierce Fenner & Smith, Inc., 521 F.3d 1278, 1288 (10th Cir. 2008). The

                                             7
Appellate Case: 21-3159    Document: 010110681024        Date Filed: 05/06/2022       Page: 8



 district court denied leave to amend because Mr. Curne did not comply with

 District of Kansas Local Rule 15.1(a), which requires that the motion “set forth a

 concise statement of the amendment or leave sought” and “attach the proposed

 pleading.”

       Mr. Curne, however, does not challenge the district court’s stated reasons for

 denying his motion for leave to amend. Instead, he asserts he was held to a higher

 standard than an attorney because Liberty Mutual filed an amended answer on

 May 28, 2021—without requesting leave to amend—even though that date was more

 than twenty-one days after Liberty Mutual filed its original answer. While it does

 appear that Liberty Mutual filed an amended answer twenty-four days after its

 original answer without requesting leave to do so, the district court never considered

 that amended answer in resolving the issues in this case because the district court

 granted Liberty Mutual’s motion to dismiss.2 Accordingly, any error in permitting

 the amended answer to be filed without leave was harmless and does not show the

 district court treated Mr. Curne unfairly or abused its discretion in denying his

 motion for leave to amend his complaint.

       Finally, we note that because Mr. Curne’s opening brief does not raise any

 challenges to the merits of the district court’s decisions denying his motions for

 recusal and summary judgment, granting Liberty Mutual’s motion to dismiss, and


       2
          We also note that once Liberty Mutual filed its Rule 12(b)(6) motion to
 dismiss, it did not need to file an answer—let alone an amended answer—because the
 filing of a Rule 12(b)(6) dismissal motion “toll[s] the time to answer,” Marquez v.
 Cable One, Inc., 463 F.3d 1118, 1120 (10th Cir. 2006).
                                            8
Appellate Case: 21-3159    Document: 010110681024        Date Filed: 05/06/2022    Page: 9



 imposing filing restrictions, he has waived any challenges to those decisions. See

 Silverton Snowmobile Club v. U.S. Forest Serv., 433 F.3d 772, 783 (10th Cir. 2006)

 (“The failure to raise an issue in an opening brief waives that issue.” (brackets and

 internal quotation marks omitted)).

       III. Conclusion

       For the foregoing reasons, we affirm the district court’s judgment. All

 pending motions are denied.


                                             Entered for the Court


                                             Timothy M. Tymkovich
                                             Chief Judge




                                            9